Case: 4:19-cr-00056-BYP Doc #: 104 Filed: 10/01/19 1o0f1. PagelD #: 616

~~. FILED
IN THE UNITED STATES DISTRICT COURT ocr
FOR THE NORTHERN DISTRICT OF OHIO Clea y. | 2019
EASTERN DIVISION NORTHERN STRICT Coun,
GSTOWN F OHIO

 

UNITED STATES OF AMERICA, ) SUPPLEMENTAL
) INFORMATION
Plaintiff, )
) JUDGE BENITA Y. PEARSON
Vv. )
) CASE NO.: 4:19 CR 56
THOMAS BAILEY, )
ARTHUR H. SMITH, ) Title 21, United States Code, Sections
)  841(a)(1), (b)(1)(E); Title 18, United States
Defendants. ) Code, Section 2
COUNT 1

(Dispensing of a Controlled Substance,
21 U.S.C. §§ 841(a)(1) and (b)(1)(E))

The United States Attorney charges:

From on or about January |, 2017 until on or about October 3, 2017, in the Northern
District of Ohio, Eastern Division, Defendants THOMAS BAILEY and ARTHUR H. SMITH
did knowingly and intentionally dispense a mixture and substance containing a detectable
amount of buprenorphine, a Schedule III controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(E) and Title 18, United States Code, Section 2.

JUSTIN E. HERDMAN
United States Attorney

    

» TOEPFER
Deputy Chief, Criminal Division
